Exhibit 10.2

 

Appendix A

 

RSU Performance Objectives

 

The number of RSUs that become vested and payable pursuant to the Award shall be
determined as the product of multiplying items (1), (2) and (3) below, where:

 

(1) is the number of RSUs subject to the Award as provided in Section 1 of this
Agreement;

 

(2) is the “Contingent Percentage” (as set forth in Table A) that corresponds to
the “Adjusted EBITDA Margin” (as defined below) achieved for the six-month
period ending June 30, 2013; and

 

(3) is the “Revenue Growth Multiplier” (as set forth in Table B) that
corresponds to the percentage change in “Company Revenue” (as defined below)
achieved over the Performance Period.

 

Table A

 

Adjusted EBITDA Margin
(for the six-month period ending
June 30, 2013)

 

Contingent Percentage of
Award Earned

 

> 19.00%

 

170%

 

> 18.50%

 

140%

 

> 18.00%

 

110%

 

> 17.75%

 

100%

 

> 17.50%

 

75%

 

> 17.00%

 

50%

 

< 17.00%

 

0%

 

 

Table B

 

Fiscal year 2013 Company
Revenue as a percentage of
fiscal year 2010 Company
Revenue

 

Revenue Growth
Multiplier

 

< 100.0%

 

0%

 

> 100.0% but < 102.0%

 

80% (-20%)

 

> 102.0% but < 104.0%

 

100%

 

> 104.0%

 

120% (+20%)

 

 

--------------------------------------------------------------------------------


 

There shall be no upward or downward rounding of the calculated amount of
Adjusted EBITDA Margin in determining the Contingent Percentage in accordance
with Table A, nor shall there be any upward or downward rounding in determining
the percentage change in Company Revenue in accordance with Table B.

 

Definitions

 

“Adjusted EBITDA” means, for the six-month period ending June 30, 2013, the
Company’s net income determined in accordance with U.S. GAAP consistently
applied and reported in the Company’s audited financial statements, plus
(without duplication and only to the extent actually deducted in computing net
income) an amount equal to the Company’s net interest expense (interest expense
less interest income), income taxes, depreciation and amortization for the
applicable period, transaction costs, integration costs, and non-cash
stock-based compensation for the applicable period arising from the merger
between Towers Perrin and Watson Wyatt, and other net non-operating losses
(non-operating losses less non-operating income).

 

“Adjusted EBITDA Margin” means the percentage equal to the quotient of
(i) Adjusted EBITDA divided by (ii) Company Revenue, each determined for the
six-month period ending June 30, 2013.

 

“Company Revenue” means the Company’s gross revenue determined in accordance
with U.S. GAAP consistently applied and reported in the Company’s audited
financial statements, except to the extent that such amount is subsequently
adjusted in accordance with the following provisions:

 

·                  Revenue for Towers Perrin for the period July 1, 2009 to
December 31, 2009 will be added to fiscal year 2010 Company Revenue so that
fiscal year 2010 Company Revenue reflects a full twelve months of Towers Perrin
financial performance.

 

·                  Revenues associated with the divestiture or discontinuation
of an operation (e.g., Pay Governance and VIPitech) will be eliminated from both
fiscal year 2010 Company Revenue and fiscal year 2013 Company Revenue.

 

·                  Revenue associated with acquisitions:

 

·                  In the event an acquisition occurs during the first year of
the performance period (fiscal year 2011), the acquired entity’s revenue for the
year preceding the acquisition will be added to fiscal year 2010 Company
Revenue.

·                  In the event an acquisition occurs during the second or third
year of the performance period (fiscal year 2012 or fiscal year 2013), the
acquired entity’s revenue for the year preceding the acquisition will be
discounted using Towers Watson’s revenue growth rate from the year preceding the
acquisition to the beginning of the performance period, and will be added to
fiscal year 2010 Company Revenue.  In addition, the revenue to be counted for
the acquired company in fiscal year 2013 Company Revenue will be adjusted, as
necessary, to be representative of a full twelve months of revenue.

 

2

--------------------------------------------------------------------------------


 

·                  Any adjustments to revenue resulting from acquisition
accounting or conversion to US GAAP will be reflected in both fiscal year 2010
Company Revenue and fiscal year 2013 Company Revenue, as applicable.

 

·                  Acquisition revenue used will be as reported in the acquired
entity’s publicly filed financial reports, if available, or the acquired
entity’s audited financial reports.  In the event such financial reports are
unavailable, revenue generated by the acquired entity will be provided by the
3rd party due diligence provider or by the investment bankers familiar with the
acquired entity.

 

·                  Fiscal year 2010 Company Revenue will be adjusted to reflect
a constant currency exchange between the local currency and the U.S. dollar over
the 3-year measurement period.  Constant currency will be calculated by
translating fiscal year 2010 Company Revenue using the fiscal year 2013 average
applicable exchange rates.

 

The determination of the number of RSUs that become vested and payable pursuant
to the Award, including the determinations of Adjusted EBITDA, Adjusted EBITDA
Margin and Company Revenue, shall be in the sole discretion of the Committee,
whose determination shall be final and binding on the Participant.  The
Committee may exercise negative discretion in determining the number of RSUs
that become vested and payable pursuant to the Award.

 

3

--------------------------------------------------------------------------------